Citation Nr: 1101126	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type 
II, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Roanoke, Virginia, VA 
Regional Office (RO).  

This case has previously come before the Board.  In May 2010, the 
matter was remanded to the agency of original jurisdiction (AOJ) 
for additional development.  The case has been returned to the 
Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

Diabetes mellitus is manifested by no more than the requirement 
for insulin and restricted diet; the competent and probative 
evidence does not establish required regulation of activities due 
to diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The September 2006 
and June 2010 letters told him to provide any relevant evidence 
in his possession.  See Pelegrini, 18 Vet. App. at 120.  

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the service-
connected diabetes mellitus, type II, since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The August 
2010 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

A May 2008 letter discussed the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R.§ 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Separate ratings for distinct periods of time, based on 
the facts are for consideration.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the May 2010 Board remand.  The identified 
treatment records and Social Security Administration (SSA) 
records have been associated with the claims file to the extent 
possible, the Veteran was afforded an adequate VA examination in 
August 2010, and the claim was readjudicated.  Thus, the Board is 
able to proceed to a determination.  

The Veteran asserts that the degree of impairment due to diabetes 
mellitus, type II, is worse and that a rating in excess of the 20 
percent currently assigned is warranted.  Having considered the 
evidence, the Board finds that a higher rating is not warranted.  

The Veteran is currently assigned a 20 percent evaluation for his 
diabetes mellitus, type II, pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).  Under that diagnostic code, a 20 
percent disability evaluation is assigned for diabetes mellitus 
requiring insulin and restricted diet; or, an oral hypoglycemic 
agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  Id.

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
Id.

In regard, to the Veteran's assertions that regulation of 
activities is required due to diabetes mellitus, Transcript at 5 
(2010), the Board notes that the June 2007 VA examination report 
reflects that the Veteran was placed on disability in 2003 due to 
a work-related back injury and in support of that claim, the 
Veteran stated that he was unable to participate in recreational 
activities since he injured his back.  In addition, the October 
2003 Social Security Administration (SSA) determination reflects 
disability due to a discogenic and/or degenerative back disorder, 
not diabetes mellitus, and records, dated in September 2008, 
February 2009, and May 2009, note that he was unable to exercise 
due to back pain.  

Further, while the Veteran asserts that his back problems have 
resolved and that he would be able to work but for his diabetes 
mellitus, as reflected in the August 2010 VA examination report 
as well as in a July 2010 statement in support of the claim, such 
does not establish regulation of activities is required for 
diabetes mellitus, type II.  Rather, the August 2010 VA examiner 
specifically stated that the Veteran's diabetes does not require 
restriction or regulation of activities, that the course since 
onset was stable, and that there had been no weight change.  The 
June 2007 VA examination report notes no ketoacidosis, no 
hypoglycemic reactions, and no weight change in the previous 
year, and that he saw a diabetic care provider every three 
months.  

The Board notes that an October 2004 VA treatment record notes 
that diabetes mellitus was under good control and complaints of 
weakness were attributed to medication.  In addition, while VA 
treatment records, dated in 2005 and 2006, note diabetes was 
under degenerating control, improvement was noted with medication 
management.  Regardless, such does not establish that a higher 
evaluation is warranted.  

In addition, a June 2008 VA treatment record reflects that the 
Veteran requested foot x-ray examiner after twisting both feet 
while on a ladder, and a July 2008 VA record notes that early 
tarsal tunnel syndrome in the left leg is not related to diabetes 
and that he is able to do all personal care independently.  In 
addition, February 2010 VA records notes that that the Veteran 
had cut back on exercise because of chronic back pain, and that 
the declined referral to the MOVE (Management of Obesity) 
program.  Regardless, having reviewed the record, the Board finds 
that the competent and probative evidence does not establish 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, or requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

The Board notes that an April 2008 rating decision shows that 
separate evaluations have been assigned for diabetes mellitus 
related peripheral neuropathy of the upper and lower extremities, 
nephropathy, and impotence.  In addition, an October 2002 private 
record notes motor strength testing was 5/5 in the lower 
extremities and muscle stretch reflexes were 2+ and symmetrical 
of the bilateral lower extremities, and work restrictions were 
associated with back symptoms, for which pool therapy was 
prescribed, to include in May 2003.  Further, while the June 2007 
VA examination report notes the Veteran's history of having been 
hospitalized for diabetes mellitus for four days in November 
2006, the August 2010 VA examination report notes that the 
Veteran denied having been hospitalized for diabetes mellitus 
related issues.  The Board notes that VA inpatient records, dated 
in December 2006, reflect admission via the emergency department 
due to risk factors associated with coronary artery disease.  In 
addition, while the August 2010 VA examination report notes one 
insulin injection in the morning and one at night, no 
hypoglycemia was noted, and a June 2010 VA record notes that 
sugars in the morning were usually in reasonable control.  Thus, 
the competent and probative evidence does not establish that an 
evaluation in excess of 20 percent is warranted.  

In regard to the Veteran's assertion that he is unable to work 
due to diabetes, to include as a result of being unable to drive 
due to pain pills he takes for pain associated symptoms in his 
legs, the August 2010 VA examiner reported that the Veteran is 
able to drive and that there is no functional impairment due to 
cognition, vision or his extremities that prevents employment.  
Regardless, the 20 percent evaluation assigned for diabetes 
mellitus, type II, under Diagnostic Code 7913 contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to diabetes mellitus, type II.  38 C.F.R. § 
4.1.  

A determination as to the degree of impairment due to diabetes 
mellitus requires competent evidence.  The Board notes that the 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to diabetes 
mellitus.  Rather, the Board must weigh and assess the competence 
and credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
VA opinions, to include the August 2010 opinion.  The opinions 
are based on objective findings and reliable principles, and 
rationales based upon sound reasoning accompanied the opinions 
provided.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a total disability rating based on 
individual unemployability (TDIU) is raised during the 
adjudicatory process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  The Veteran asserts that he is 
unemployable due to diabetes mellitus, and thus, entitlement to a 
TDIU is to be considered part of the claim in this case.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's diabetes mellitus is evaluated as 20 
percent disabling, and the remainder of his service-connected 
disabilities have been assigned lesser evaluations resulting in a 
combined evaluation of 40 percent.  Thus, the schedular criteria 
for consideration of a total rating under 38 C.F.R. § 4.16(a) 
have not been met.  

The Board notes that where the percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background, including his employment and educational history.  
See 38 C.F.R. §§ 3.321(b), 4.16(b).  In this case, the evidence 
does not factually establish that the Veteran is unemployable due 
to service-connected disability.  SSA records reflect disability 
due to a back disorder and the August 2010 VA examiner reported 
that the Veteran has no cognitive, visual or extremity impairment 
preventing employment.  To the extent that treatment records note 
the Veteran's assertion that he is unable to work, a mere 
transcription of lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In sum, the preponderance of the evidence is against a rating in 
excess of 20 percent for diabetes mellitus, type II, to include a 
TDIU and there is no doubt to be resolved.  Consequently, the 
benefits sought on appeal are denied.

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds that the competent evidence 
does not establish, at any time, that the Veteran's service-
connected diabetes mellitus, type II, produces such an unusual or 
exceptional disability picture rendering impractical the use of 
the regular schedular standards.  Rather, the August 2010 VA 
examiner reported that the Veteran is able to drive and that 
there is no functional impairment due to cognition, vision or his 
extremities that prevents employment.   In addition, the 
competent evidence does not establish that the Veteran has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  The 
August 2010 VA examination report notes that the Veteran denied 
having been hospitalized due to diabetes mellitus related issues.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.









ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type 
II, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


